305 N.Y. 586 (1953)
Albert Piragnoli, as Administrator of The Estate of Erminia Piragnoli, Deceased, Appellant,
v.
State of New York, Respondent. (Claim No. 30059.)
Albert Piragnoli, Appellant,
v.
State of New York, Respondent. (Claim No. 30202.)
Court of Appeals of the State of New York.
Argued January 13, 1953.
Decided March 6, 1953
Samuel L. Greenberg, Abraham Frankel and Emanuel Greenberg for appellant.
Nathaniel L. Goldstein, Attorney-General (John R. Davison and Wendell P. Brown of counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgments affirmed, without costs; no opinion.